Citation Nr: 1201416	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-38 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits, death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 1945.  He died in October 2002. The appellant in this matter seeks to be recognized as his surviving spouse for the purpose of obtaining VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision by the VA Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 1953. 

2.  The Veteran died in October 2002; prior to his death, neither the Veteran nor the appellant ever obtained a dissolution of their marriage to each other. 

3.  The Veteran and the appellant were separated and living apart at the time of the Veteran's death at the mutual consent of both, and without fault on the part of the appellant. 






CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal, namely recognition of status as the Veteran's surviving spouse.  Accordingly, any deficiency which might exist in VA's duty to notify or assist the appellant is harmless.  

II.  Recognition as the Veteran's Surviving Spouse 

Pertinent VA laws and regulations provide that VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 (2011).  Spouse means a person of the opposite sex who is a wife or husband and the term surviving spouse means a person of the opposite sex who is a widow or widower provided the marriage meets the requirements of 38 C.F.R. § 3.1(j), 38 C.F.R. § 3.50.  A marriage means "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j) (2011); 38 U.S.C.A. § 103(c) (West 2002).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5. Vet. App. 108 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id.  at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id.  at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

The appellant asserts that she married the Veteran in August 1953, that they never obtained a divorce and that she has not remarried.  In her substantive appeal dated in December 2008, the appellant contends that she and the Veteran lived continuously since the date of their marriage in 1953 and that they resided together other than when he traveled to Oklahoma City for work.  She also asserted that the Veteran was living with her at the time of death. 

The claims file contains a marriage certificate showing that the Veteran and the appellant were married in Arkansas in August 1953.  It appears that the Veteran and the appellant did not cohabitate for at least some portion of their marriage.  There is no indication contained in the claims file that the appellant and the Veteran ever secured a dissolution of marriage.  The claims file also contains a letter from the Muskogee County District Court that their records do not show any marriage license or divorce records for appellant and the Veteran.  However, the Veteran's death certificate lists another woman, D.S., as his wife.  The Board finds that the notation of a different woman as the Veteran's spouse on the death certificate is not clear evidence that the Veteran and the appellant were not legally married at the time of death.  The evidence of record does not contain any statement or proof of the dissolution of marriage between the appellant and the Veteran.  See 38 C.F.R. §§ 3.204(a)(2), 3.205, 3.206 (2011).  In fact, a statement made by the Veteran in December 1992 indicates that the appellant refused to sign a divorce.  The Board notes that in statements to VA from the Veteran, he indicated that he considered himself single, but he never submitted any evidence of a divorce between him and the appellant.  Based on the foregoing, the Board concludes that the appellant was legally married to the Veteran when he died in October 2002.  

The Board now turns to the remaining requirement of continuous cohabitation for the appellant to be considered the surviving spouse of the Veteran.  The Board notes that on a July 1978 claim for pension, the Veteran reported that he and the appellant were estranged and that they do not live together.  In October 1992, the appellant filed a claim for apportionment.  She noted that no one else lived in her household.  In response to the apportionment claim, the Veteran noted that he and the appellant had been separated for almost forty years.  Furthermore, in the March 2006 application for death benefits, the appellant reported that she had not lived continuously with the Veteran from the date of marriage to his death.  She noted that they had been separated for 10 years and the Veteran left for reasons unknown.  Thereafter, in the substantive appeal dated in December 2008, the appellant claimed that the she and Veteran had lived together continuously since the time they were married in 1953 and that the Veteran was living with her at the time of his death.  The Board does not find this statement credible as it contradicts the appellant's original assertion as part of her claim that she had not lived continuously with the Veteran from the date of marriage to death and that they had been separated for the past 10 years.  

The Board notes that the appellant submitted a statement by her nurse dated in March 2008 indicating that the Veteran and the appellant moved to the appellant's current address and to her knowledge they have never obtained a divorce.  It is unclear by this statement whether the nurse is asserting that the Veteran lived with the appellant at that address at the date of his death or that they were never separated.  Based on the foregoing, the Board finds that the evidence of record shows that the Veteran and the appellant did not live together continuously from the date of marriage to the Veteran's death and that they were not living together when the Veteran died.  

Nonetheless, the evidence of record reveals that the separation of the appellant and the Veteran was by mutual consent.  In this regard, the Veteran reported that he and the appellant were estranged and that the separation was by mutual agreement in his July 1978 claim for pension.  The Federal Circuit has held that separation by mutual consent generally does not constitute desertion and it does not break the continuity of cohabitation under § 3.53(b).  Alpough, 490 F.3d at 1358.  A separation by mutual consent is equivalent to a separation "procured" by the Veteran without the fault of the surviving spouse under § 3.53(b).   Id. at 1357. However, separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse; thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id.  In the present case, the evidence in its entirety does not show intent by the appellant to desert the Veteran.  There is absolutely no evidence or allegation that the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  The Board notes that in December 1992, the Veteran claimed that the appellant had four children by two other men since they were separated.  However, this does not indicate that the appellant and the Veteran separated due to any misconduct on the part of the appellant.  Whether or not the appellant had children with other men after the initial separation does not have any bearing on the issue of who was at fault at the initial separation.  The Court has held that fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation and that the "without fault" requirement of the law was not a continuing one.  Gregory, 5 Vet. App. at 112.  Further, any failure to reconcile does not establish fault on her part.  As the Veteran noted in July 1978 that the separation was by mutual consent and there is no other indication that the separation was induced by misconduct by the appellant or communication of a definite intent to end the marriage, the Board finds that the overall evidence shows that the separation was mutual.  Thus, the parties are deemed to be exempt from the continuous cohabitation requirement under § 3.53, regardless of how long the parties remained separated or whether either party intended to resume the marital relationship. 

In sum, the Board finds the evidence does not show that the appellant intended to desert the Veteran and, thus, procure their separation.  Further, they were legally married at the time of his death and the appellant has not remarried.  Thus, the Board finds the appellant is the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  


ORDER

The appellant is recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


